                                           ,..
          Case 1:90-cv-05722-VM Document 1841   I. -~f?--.-·.·-,_ .
                                                   1
                                               Filed    '.
                                                     09/16/19
                                                                      1:
                                                              Page 1 of 2
                                                                           i',   :_ -,-~,   ill)-
                                                     r~~~!~~~lo
                                                        Ci-iAiVIBEHS OF
ATTORNEYS AT LAW
                                                      JUDGE MARRERO
                                                                                                          1700 Broadway
                                                                                                          New York, NY 10019
                                                                                                          T 212.765.2100
                                               September 13, 2019                                         F 212.765.8954
                                                                                                          spivaklipton.com

                                                                                                          ®~19




   BY HAND                                                                                      CIJMENT                        ·.
   Hon. Victor Marrero
                                                                                                                 I!
                                                                                                ?~C1'ltONICALL Y FILED
                                                                                                                       ,·
   United States District Judge                                                                 C#:                    ;
   Daniel Patrick Moynihan                                                                      fE FILED:!/I!jJ= I
   United States Courthouse
   500 Pearl Street
                                                                                                -----
                                                                                                    ·.~       __,,
   New York, NY 10007-1312

          RE:      United States v. District Council, et al., 90-Civ.-5722 (VM)

   Dear Judge Marrero:

         This firm and Bracewell LLP represent the New York City & Vicinity District
   Council of Carpenters, the defendant labor organization in the referenced action.

         With the consent of the Benefit Funds, the Government and the District Council
   request that the Court enter the enclosed proposed Order providing for a further interim
   extension of the current Stipulation and Order to and through October 16, 2019.

        The current Further Interim Extension of the Stipulation and Order runs through
   September 16, 2019 (ECF No. 1839).




                                               Barbara S. Jones
                                               Bracewell LLP

    Enclosure
            Case 1:90-cv-05722-VM Document 1841 Filed 09/16/19 Page 2 of 2



SPIVAK                          LLP
AITOR!\EYS ,\T LA\\'




  Hon, Victor Marrero
  United States District Judge
  Re: United States v, District Council, et al., 90-Civ.-5722 (VM)
  September 13, 2019
  Page 2




  cc:      Benjamin H. Torrance, Esq.
           Assistant United States Attorney
           Civil Division
           Office of the United States Attorney
           Southern District of New York
           86 Chambers Street
           New York, NY 10007
           212-637-2703
           benjamin.torrance@usdoj.gov

           Glen G. McGorty, Esq.
           Independent Monitor
           Crowell & Moring LLP
           590 Madison Avenue
           New York, NY 10022
           212-895-4246
           gmcgorty@crowell.com

           Elizabeth O'Leary, Esq.
           Kauff McGuire & Margolis LLP
           Counsel to the Benefit Funds
           950 Third Avenue, 14th Floor
           New York, NY 10022
           212-644-1010
           oleary@kmm.com

           Barbara S. Jones, Esq.
           Special Counsel to the District Council
           Bracewell LLP
           1251 Avenue of the Americas
           New York, NY 10020
           212-508-6105
           Barbara.jones@bracewell.com
